     Case 2:20-cv-10378-JLS-E Document 23 Filed 06/09/21 Page 1 of 1 Page ID #:193



 1                                                               JS-6
 2

 3

 4

 5

 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9

10                                      CENTRAL DISTRICT OF CALIFORNIA
11

12   ALBERTO HERNANDEZ CARBAJAL,                 ) NO. CV 20-10378-JLS(E)
                                                 )
13                        Petitioner,            )
14                                               )
            v.                                   ) JUDGMENT
15                                               )
     WARDEN,                                     )
16
                                                 )
17                     Respondent.               )
     ______________________________              )
18

19
            Pursuant to the Order Accepting Findings, Conclusions and Recommendations of United
20

21   States Magistrate Judge,

22          IT IS ADJUDGED that the Petition is dismissed with prejudice.
23

24
                   DATED: June 9, 2021
25

26
                                                    _______________________________
27                                                     JOSEPHINE L. STATON
28                                                     UNITED STATES DISTRICT JUDGE
